Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 26


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  DPF SHENANDOAH SQUARE LLC,
  SSP 2017 INC, CHINA ISLAND
  CHINESE RESTAURANT, INC.,
  WALGREEN CO., MICASY FOOD
  CONCEPTS, INC., FROZEN
  ASSETS/DAVIE, LLC, THE PIZZA-
  RANT, INC., AND SUN AND YEN
  CORPORATION,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues DPF SHENANDOAH SQUARE

  LLC; SSP 2017 INC; CHINA ISLAND CHINESE RESTAURANT, INC.; WALGREEN CO.;

  MICASY FOOD CONCEPTS, INC.; FROZEN ASSETS/DAVIE, LLC; THE PIZZA-RANT,

  INC.; and SUN AND YEN CORPORATION (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 26


          4.       Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.         At all times material, Defendant, DPF SHENANDOAH SQUARE LLC, owned

  and operated a commercial retail shopping center 13600-13790 W. State Rd. 84, Davie, Florida

  and 13636 State Rd. 84, Davie, Florida1 (hereinafter the “Commercial Property”) and conducted

  a substantial amount of business in that place of public accommodation in Broward County,

  Florida. Defendant, DPF SHENANDOAH SQUARE LLC holds itself out as “Shenandoah

  Square.”

          6.         At all times material, Defendant, DPF SHENANDOAH SQUARE LLC, was a

  limited liability company organized under the laws of Delaware with its principal place of business

  in Denver, Colorado.

          7.         At all times material, Defendant, SSP 2017 INC, owned and operated a

  commercial retail restaurant establishment at 13600-13790 W. State Rd. 84, Davie, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Broward County, Florida. Defendant SSP 2017 INC holds itself

  out of the public as “Subway.”

          8.         At all times material, Defendant, SSP 2017 INC, was a profit corporation

  organized under the laws of Florida with its principal place of business in Davie, Florida.

          9.         At all times material, Defendant, CHINA ISLAND CHINESE RESTAURANT,

  INC. owned and operated a commercial retail restaurant establishment 13600-13790 W. State Rd.

  84, Davie, Florida (hereinafter the “Commercial Property”) and conducted a substantial amount of



  1
    The Property comprises of several parcels including 13600-13790 W. State Rd. 84, Davie, Florida; and 13636
  State Road 84, Davie, Florida The Parcels share common ownership, signage and common areas, such that patrons
  could traverse the parcels without being aware of any changes in parcels. The entire shopping mall has signage
  indicating that it is collectively known as “Shenandoah Square.”
                                                         2
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 26


  business in that place of public accommodation in Broward County, Florida. Defendant CHINA

  ISLAND CHINESE RESTAURANT, INC. holds itself out to the public as “China Island.”

         10.       At all times material, Defendant, CHINA ISLAND CHINESE RESTAURANT,

  INC., was a profit corporation organized under the laws of Florida with its principal place of

  business in Davie, Florida.

         11.       At all times material, Defendant, WALGREEN CO. owned and operated a

  commercial retail restaurant 13600-13790 W. State Rd. 84, Davie, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida. Defendant WALGREEN CO. holds itself out to the

  public as “Walgreens.”

         12.       At all times material, Defendant, WALGREEN CO., was a profit corporation

  organized under the laws of Illinois with its principal place of business in Deerfield, Illinois.

         13.       At all times material, Defendant, MICASY FOOD CONCEPTS, INC. owned and

  operated a commercial retail restaurant establishment at 13600-13790 W. State Rd. 84, Davie,

  Florida (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Broward County, Florida. Defendant MICASY FOOD

  CONCEPTS, INC. holds itself out to the public as “Ally’s Comfort.”

         14.       At all times material, Defendant, MICASY FOOD CONCEPTS, INC., was a

  Florida profit corporation organized under the laws of Florida with its principal place of business

  in Sunrise, Florida.

         15.       At all times material, Defendant, FROZEN ASSETS/DAVIE, LLC, was a limited

  liability company organized under the laws of Florida with its principal place of business in

  Plantation, Florida.

         16.       At all times material, Defendant, FROZEN ASSETS/DAVIE, LLC owned and
                                                    3
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 4 of 26


  operated a commercial retail restaurant at 13600-13790 W. State Rd. 84, Davie, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Broward County, Florida. Defendant FROZEN

  ASSETS/DAVIE, LLC holds itself out to the public as “Dairy Queen.”

         17.       At all times material, Defendant, THE PIZZA-RANT, INC., was a profit

  corporation organized under the laws of Florida with its principal place of business in Davie,

  Florida.

          18.      At all times material, Defendant, THE PIZZA-RANT, INC. owned and operated

  a commercial retail restaurant 13600-13790 W. State Rd. 84, Davie, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida. Defendant THE PIZZA-RANT, INC. holds itself out

  to the public as “Antonio’s Pizza.”

         19.       At all times material, Defendant, SUN AND YEN CORPORATION, was a profit

  corporation organized under the laws of Florida with its principal place of business in Davie,

  Florida.

          20.      At all times material, Defendant, SUN AND YEN CORPORATION owned and

  operated a commercial retail restaurant 13600-13790 W. State Rd. 84, Davie, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida. Defendant SUN AND YEN CORPORATION holds

  itself out to the public as “Little Japan.”

         21.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Broward County, Florida, Defendants regularly conduct

  business within Broward County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Broward County, Florida.
                                                  4
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 5 of 26


                                       FACTUAL ALLEGATIONS

         22.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         23.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         24.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         25.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         26.        Defendant, DPF SHENANDOAH SQUARE LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         27.         The subject Commercial Property is open to the public and is located in Davie,

  Florida.

         28.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about August 19, 2020 and October 6,

  2020, encountered multiple violations of the ADA that directly affected his ability to use and enjoy
                                                     5
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 6 of 26


  the Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately thirty-five (35) miles from his residence,

  and is near his friends’ residences as well as other businesses and restaurants he frequents as a

  patron. He plans to return to the Commercial Property and the businesses located within the

  Commercial Property within two (2) months from the date of the filing of this Complaint. More

  specifically, Plaintiff has plans to meet a friend a near the property on November 8, 2020, and

  verify whether any remediations have been undertaken.

         29.     Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         30.     Plaintiff resides nearby in a same County and state as the Commercial Property and

  the businesses located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the businesses located within the Commercial Property for the intended

  purposes because of the proximity to his home and his friends’ residences and other businesses

  that he frequents as a patron, and intends to return to the Commercial Property and businesses

  located within the Commercial Property within two (2) months from the filing of this Complaint.

  Specifically, Plaintiff intends to revisit the Property on November 8, 2020.

         31.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         32.     The Plaintiff has encountered architectural barriers that are in violation of the ADA
                                                   6
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 7 of 26


  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         33.     Defendant, DPF SHENANDOAH SQUARE LLC, owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, DPF SHENANDOAH SQUARE LLC, is responsible for

  complying with the obligations of the ADA. The place of public accommodation that Defendant,

  DPF SHENANDOAH SQUARE LLC, owns and operates the Commercial Property Business

  located at 13600-13790 W. State Rd. 84, Davie, Florida.

         34.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VIII of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial
                                                   7
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 8 of 26


  Property, and businesses located within the Commercial Property without fear of discrimination.

         35.     Defendants, DPF SHENANDOAH SQUARE LLC, as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in this Complaint.

         36.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through VIII of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         37.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

       COUNT I – ADA VIOLATIONS AS TO THE COMMON AREAS, LANDLORD
                     AS TO DPF SHENANDOAH SQUARE LLC

         38.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 37 above as though fully set forth herein.

         39.      Defendant, DPF SHENANDOAH SQUARE LLC, has discriminated, and


                                                  8
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 9 of 26


    continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).            A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

       I.   13600-13790 W. State Rd. 84 Parcel

            A. Parking

  i.     The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

         provided. Violation: There are accessible parking spaces that do not have compliant access

         aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

         the 2010 ADA Standards, whose resolution is readily achievable.

 ii.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

            B. Entrance Access and Path of Travel

  i.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

         ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 ii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes between sections of the facility. These are violations



                                                        9
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 10 of 26


           of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

           303, 402 and 403, whose resolution is readily achievable.

 iii.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

           2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

           of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

           achievable.

 iv.       The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

           Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

           4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

           resolution is readily achievable.

  v.       There are objects on the path of travel at the facility that protrude more than the maximum

           allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

           whose resolution is readily achievable.

        II.   13636 State Rd. 84 Parcel

              A. Parking

   i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

           located on an excessive slope. Violation: There are accessible parking spaces located on an

           excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

           Standards, whose resolution is readily achievable.

 ii.       The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

           aisles are located on an excessive slope. Violation: There are accessible parking space access

           aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

           of the 2010 ADA Standards, whose resolution is readily achievable.

              B. Entrance Access and Path of Travel
                                                        10
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 11 of 26


  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.


                             COUNT II – ADA VIOLATIONS
                 AS TO DPF SHENANDOAH SQUARE LLC AND SSP 2017 INC

           40.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 37 above as though fully set forth herein.

           41.       Defendants, DPF SHENANDOAH SQUARE LLC and SSP 2017 INC, have

    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Public Restrooms

  i.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                                      11
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 12 of 26


 iii.     The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

          ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 iv.      The Plaintiff could not enter the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not use the restroom without assistance, as the required clear floor space

          was not provided due to the dimensions. Violation: Compliant clear floor space is not provided

          in the restroom, violating Sections 4.2.3 and 4.22.3 of the ADAAG and Sections 304.3 and

          603.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                             COUNT III – ADA VIOLATIONS
             AS TO DPF SHENANDOAH SQUARE LLC AND CHINA ISLAND CHINESE
                                 RESTAURANT, INC.

              42.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 37 above as though fully set forth herein.

              43.       Defendants, DPF SHENANDOAH SQUARE LLC and CHINA ISLAND

       CHINESE RESTAURANT, INC., have discriminated, and continue to discriminate, against

       Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

       1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

       $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

       Commercial Property, include but are not limited to, the following:

              A. Access to Goods and Services

       1. The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

          Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

                                                        12
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 13 of 26


        of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

           B. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the lavatory without assistance, as the required knee clearance is

        not provided. Violation: There are lavatories in public restrooms without the required

        clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG

        and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.



                                                   13
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 14 of 26


 vi.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

vii.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls

        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

        required location. Violation: The grab bars do not comply with the requirements prescribed in

        Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

        whose resolution is readily achievable.



                                                       14
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 15 of 26


                               COUNT IV – ADA VIOLATIONS
                  AS TO DPF SHENANDOAH SQUARE LLC AND WALGREEN CO.

            44.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

     through 37 above as though fully set forth herein.

            45.       Defendants, DPF SHENANDOAH SQUARE LLC and WALGREEN CO., have

     discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

     inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

     has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

     Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

     the following:

            A. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing. Violation: The accessible toilet compartment door does not provide the

        features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

        ADA Standards, whose resolution is readily achievable.




                                                     15
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 16 of 26


 iv.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

                            COUNT V – ADA VIOLATIONS
         AS TO DPF SHENANDOAH SQUARE LLC AND MICASY FOOD CONCEPTS, INC.

              46.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 37 above as though fully set forth herein.

              47.       Defendants, DPF SHENANDOAH SQUARE LLC and MICASY FOOD

       CONCEPTS, INC., have discriminated, and continue to discriminate, against Plaintiff in violation

       of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

       the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

              A. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

          4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

              B. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.


                                                       16
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 17 of 26


 ii.      The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom area door does not provide the required

          latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance was not provided due to the location of a trashcan. Violation: The restroom door

          does not provide the required latch side clearance due to a lack of maintenance violating

          Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 iv.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

          requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

          2010 ADA Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                            COUNT VI – ADA VIOLATIONS
          AS TO DPF SHENANDOAH SQUARE LLC AND FROZEN ASSETS/DAVIE, LLC

              48.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 37 above as though fully set forth herein.


                                                        17
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 18 of 26


           49.       Defendants,     DPF    SHENANDOAH           SQUARE        LLC     and    FROZEN

    ASSETS/DAVIE, LLC, have discriminated, and continue to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                          COUNT VII – ADA VIOLATIONS
           AS TO DPF SHENANDOAH SQUARE LLC AND THE PIZZA-RANT, INC.

           50.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 37 above as though fully set forth herein.

           51.       Defendants, DPF SHENANDOAH SQUARE LLC and THE PIZZA-RANT,

    INC., have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

    by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Entrance Access and Path of Travel

  i.   The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &


                                                     18
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 19 of 26


        4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           B. Public Restrooms

   i.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iii.   The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

        required length and both grab bars are not mounted at the required height. Violation: The grab

        bars do not comply with the requirements prescribed in Section 4.17.6 of the ADAAG and

        Sections 604.5 & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.
                                                     19
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 20 of 26




 vi.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

viii.     The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

          There are lavatories in public restrooms with the counter surface mounted too high, violating

          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 ix.      The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

                           COUNT VIII – ADA VIOLATIONS
          AS TO DPF SHENANDOAH SQUARE LLC AND SUN AND YEN CORPORATION

              52.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 37 above as though fully set forth herein.

              53.       Defendants, DPF SHENANDOAH SQUARE LLC and THE PIZZA-RANT,

       INC., have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

       by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a


                                                       20
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 21 of 26


       Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

       violations that Plaintiff encountered during his visit to the Commercial Property, include but are

       not limited to, the following:

              A. Access to Goods and Services

   i.     The Plaintiff could not utilize the bar counter, as the required knee & toe clearances are not

          provided. Violation: There are bar counters that do not provide the required clearances,

          violating Sections 4.32.3 & 5.2 of the ADAAG and Sections 226 & 902.2 of the 2010 ADA

          Standards, whose resolution is readily achievable.

              B. Public Restrooms

   i.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not use the lavatory outside the accessible toilet compartment without

          assistance, as the required knee and toe clearance is not provided. Violation: There are

          lavatories outside the accessible toilet compartment that don’t provide the required clearances

          violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 iv.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet
                                                      21
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 22 of 26


        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

        compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

        Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

        and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

        readily achievable.

viii.   The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

        and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                     22
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 23 of 26


 x.       The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.

 xi.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

                                     RELIEF SOUGHT AND THE BASIS

              54.     The discriminatory violations described in Counts I through VIII of this Complaint

       are not an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of

       the Defendants’ places of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

       timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

       by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

       ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

       Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

       with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

       the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.

              55.     The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

       businesses and facilities; and has otherwise been discriminated against and damaged by the

       Defendants because of the Defendants’ ADA violations as set forth above. The individual
                                                         23
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 24 of 26


   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

           56.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           57.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           58.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested
                                                      24
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 25 of 26


   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          59.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          60.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at 13600-13790 W. State Rd.

   84, Davie, Florida, the exterior areas, and the common exterior areas of the Commercial Property

   and businesses located within the Commercial Property, to make those facilities readily accessible

   and useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or
                                                    25
Case 1:20-cv-24149-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 26 of 26


   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: October 9, 2020
                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                   26
